 516DECISIONSOF NATIONALLABOR RELATIONS BOARDCommunity Medical Properties Ltd., d/b/a Commu-nity Hospital of Sacramento and California NursesAssociation,Petitioner.Case 20-RC-12399June 16, 1975DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties andapproved by the Regional Director for Region 20 ofthe National Labor Relations Board on November 8,1974,an electionby secret ballot was conducted inthe above-entitled proceeding on December 27, 1974,under the direction and supervision of said RegionalDirector.' Thereafter, a runoff election was conduct-ed on January 23,,1975. Upon the conclusion of therunoff election, a tally of ballots was furnished theparties inaccordance with the Board's Rules andRegulations.The tally of ballots for the runoff election showsthat there were approximately 25 eligible voters andthat 22 ballots were cast, of which 12 were for, and 10were against, the Petitioner.On January 30, 1975, the Employer filed objectionsto the election.2 Thereafter, on March 13, 1975, theActing Regional Director issued and served on theparties her Report on Objections. In her report, theActingRegionalDirector recommended to theBoard that Objection 1 be overruled and that anappropriate certification be issued.On April 2, 1975, the Board, having received noexceptions to the, Acting Regional Director's Reporton Objections,issued aDecision and Certification ofRepresentative in the above-entitled proceedingadopting the Acting Regional Director's recommen-dations.Thereafter, on April 14, 1975, the Boardreceived a letter from counsel for the Employeradvising that the exceptions and brief in supportwere mailed to the Board in a timely fashion butapparently were lost in the mails, and that it wassubmitting additional copies. The Regional Officehad advised that the exceptions were timely receivedin that office. Therefore, on April 16, 1975, bydirection of the Board, the Decision and Certifica-tion of Representative was rescinded to afford theBoard an opportunity to consider the Employer's1The tally,of ballotsfor thefirst election showsthattherewereapproximately 26 eligible voters and 20 ballots were cast, of which 10 werefor the Petitioner and 10 were against theparticipating labor organizations.No ballots were castfor theIntervenor,Hospital&InstitutionalWorkersLocal 250, SEIU, AFL-CIO.timelyfiledexceptions to the Acting RegionalDirector's Report on Objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the entire record in the case, theBoard makes the following findings of fact:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.As stipulated by the parties, the followingemployees of the Employer constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All Registered Nurses employed by the Employerat its Sacramento, California hospital; excludingHead Nurses, Relief Supervisors, Director ofNursing Services, Assistant Director of Nursi gServices, In-Service Education Instructor, SurgerySupervisor,Emergency Room Supervisor, DaySupervisor, Evening Supervisor, Night Supervisor,Director of Admissions-Admitting Nurse-Uti-lizationReview Nurse, Discharge Coordinator-InfectionControlNurse,Community HealthCoordinator, and all other employees, managerialemployees, office clerical employees, guards andsupervisors as defined in the Act.5.The Board has reviewed the record in light ofthe exceptions and brief, and hereby adopts theRegional Director's findings and recommendations.We find no merit in the Employer's contention thata runoff election is inappropriate under Section9(c)(3) of the Act where no votes were cast for aunion which was one of three choices. No basisappears for the construction which the Employerplaces on Section 9(c)(3) of the Act. That sectionprovides:In any election where none of the choices on theballot receives a majority, a run-off shall beconducted, the ballot providing for a selectionbetween the two choices receiving the largest andsecond largest number of valid votes cast in theelection.2By letter dated February 11, 1975, theEmployer withdrewobjection 2.It appears to us that the Employer's Objection I is untimely as it shouldhave been raised priorto the runoffelection.However, as this was notraised bythe parties or considered by the Acting Regional Director,we baseour decision herein on the merits.218 NLRB No. 98 COMMUNITY HOSPITAL OF SACRAMENTOSection 102.70(d) of the Board's Rules and Regula-tions,Series 8, as amended, provides:In the event two or more choices receive the samenumber of ballots and another choice receives noballots and there are no challenged ballots thatwould affect the results of the election,and if alleligible voters have cast valid ballots,there shall beno runoff election and a certification of results ofelection shall be issued. [Emphasis supplied.]As none of the choices on the ballot received amajority here, a runoff election was required underSection 9(c)(3) of the Act. Section 102.70(d) of theRules and Regulations precludes a runoff electionupon a tally of ballots similar to that present hereonly if "all eligible voters have cast valid ballots."Such was not the case here as six eligible voters hadnot cast ballots in the initial election. Under thesecircumstances,a runoff election is not precluded.33SeeW.Shanhouse Sons, Inc.,100 NLRB604 (1952),involving anidentical situation,in which the Board held that it was appropriate toconduct a runoff election pursuant to the Board's Rules and Regulationswhere the ballots cast for one union equaled those cast against the517Accordingly, Objection 1 is hereby overruled.As the Petitioner received a majority of the validballots cast, we shall certify the said labor organiza-tion as the exclusive bargaining representative of theemployees in the unit hereinabove found appropri-ate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for California Nurses Associa-tion and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the unit found appropriateherein for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment,or other conditions of employment.participating labor organizations and no ballots were cast for the secondunion on the ballot.As inthe instant proceeding,not all eligible voters hadcast ballots in the initial election.